Title: From John Adams to Oliver Wolcott, Jr., 14 September 1800
From: Adams, John
To: Wolcott, Oliver, Jr.



Dear Sir
Quincy Sept 14th 1800.

Yesterday Mr. D Leonard Jarvis called on me to present me the inclosed letter from himself dated the 10th and the enclosed statement in print of the claim of the Rhode Island brigade. All the consolation I could give him, after reading over his representation with some care, was a promise to enclose it to you with my recommendation to you to give it a candid & impartial consideration & if you should be of opinion that any favor could be extended to him, consistant with the public service, I was sure your disposition was humane & generous enough to do it, & it would be very agreeable to me. But that in causes of this kind, it would be very improper for me to interpose between the officers of the Treasury and private individuals, unless in very clear, strong and extraordinary cases
He appeared to be well satisfied that I should enclose the papers to you and seemed to think that was all he could reasonably ask of me.
With sincere esteem and regard &c.
